Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 3/22/21 is acknowledged and has been entered.  

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of antigen comprising one MHC class II/peptide complex, wherein copies of the MHC class II/peptide complex comprise the same MHC II and the same peptide, and Applicant’s election with traverse of the species of enriching step recited in instant dependent claim 9, in Applicant’s amendment and response filed 10/20/20.  

Claims 1-4, 7-10, 12, 14-18 and 21-24 are presently being examined as they read upon the elected species and as the read upon MHC class I/peptide complexes comprising a same peptide as well.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 3/22/21. 

Applicant has broadly claimed the method recited in instant base claim 1, wherein in dependent claim 21, the peptide of the peptide-MHC complex is covalently liked to the MHC complex.       



The specification does not disclose a representative number of species of such peptide-MHC complexes used in the claimed method, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The specification discloses “In some embodiments, including when the antigen includes a peptide-MHC complex, the peptide may be covalently linked to the MHC complex” (page 13 at lines 13-14). 

The specification does not disclose any species of peptide-MHC complexes having a covalently linked peptide, either MHC class I or MHC class II.  The specification discloses that the peptide-MHC class II monomers (mouse MHC class II) were made in Drosophilia cells (MHC complexes either empty of peptide or loaded with a low affinity insect cell peptide) and presumably later loaded with the peptide of interest (e.g., paragraph spanning pages 32-33).  

The art recognizes that the binding groove of a MHC class I molecule is closed at the ends, and that single chain peptide MHC trimers (antigenic peptide-flexible peptide linker-2m-(optional amino acid linker)-heavy chain (HC) of MHC class I) or disulfide trap constructs (antigenic peptide-flexible peptide linker with a position 2 cysteine (Cys)-2m-MHC class I heavy chain with a position 84 Tyr to Cys mutation, opening the peptide binding groove at the F pocket, and allowing for a disulfide bond between Cys 84 and the Cys in the linker peptide to re-establish C-terminal antigenic peptide anchoring) (see Hansen et al (Trends in Immunol. 2010, 31(10): 363-369, see entire reference) and Mitaksov et al (Chem. Biol. 2007 14(8): 909-922, see entire reference, especially paragraph spanning pages 3-4), respectively).  (Applicant does not appear to have support for these indirectly-covalently attached peptide-MHC complexes).  



Therefore, it appears that the instant specification does not adequately disclose the breadth of the peptide-MHC complexes used in the claimed method wherein the peptide is covalently linked to the MHC complex recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such peptide-MHC complexes, and hence not in possession of the claimed method at the time the instant application was filed.    

Note that the instant claims are directed to methods of using the peptides in the composition, rather than the peptides comprised in the composition themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 1-4, 7-10, 12, 14-18 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 3/22/21. 

Claim 1 recites the limitation “the second peptide-MHC complex” at the second-to-last line of the claim. There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation a second-peptide-MHC complex, just a decoy peptide-MHC complex.

Claim 1 is indefinite in the recitation of “wherein the method further comprises excluding cells that bind to a decoy peptide-MHC complex because it is not clear what is meant.  

Although Applicant states (on page 13 at the last paragraph of the amendment and response filed 3/22/21) that the exclusion of cells that bind to a decoy peptide-MHC may be part of an enrichment step performed before a hybridoma is formed or may be performed after a hybridoma is formed, the limitation is still indefinite as there is no limitation ordering the steps temporally, there is a “population of cells” from an immunized subject, a “subpopulation of cells” from the “population of cells” that is enriched by selection on the immunizing peptide-MHC specificity complex, a “hybridoma” which is a fused cell.

7.  For the purpose of prior art rejections, the filing date of the instant claims 14, 18, 22 and 23 is deemed to be the filing date of the instant application, i.e., 4/13/18, as provisional application 62/485,762 does not support the claimed limitations of the instant application.  The said provisional application does not provide support for excluding cells that bind to an MHC complex not bound to a peptide, for excluding cells that do not bind to the peptide/MHC comprises excluding cells that bind to the adjuvant, for administering an adjuvant that is MPLA, or for using dose escalation wherein the composition comprising an antigen does not also comprise an adjuvant. 

8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  Applicant’s amendment filed 3/22/21 has overcome the prior rejection of record of claims 1-4, 7, 8, 11, 12 and 14-17 under 35 U.S.C. 102(a)(i) as being anticipated by US 2011/0293623 A1 (pub. Date 12/1/2011).  

The art reference does not teach the use of a decoy peptide-MHC complex to exclude cells that bind thereto.  In addition, Applicant has canceled claim 11.

10.  Applicant’s amendment filed 3/22/21 has overcome the prior rejection of record of claims 1-4, 7-12 and 14-18 under 35 U.S.C. 103 as being unpatentable over US 2011/0293623 A1 (pub. Date 12/1/2011) in view of Alanio et al (Blood, 2010, 115(18): 3718-3725) and Scriba et al (J. Immuno. 2005, 175: 6334-6343).  
The art reference do not teach the use of a decoy peptide-MHC complex to exclude cells that bind thereto.  In addition, Applicant has canceled claim 11.

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 1-4, 7-10, 12, 14-18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0293623 A1 (pub. Date 12/1/2011) in view of Alanio et al (Blood, 2010, 115(18): 3718-3725) and Scriba et al (J. Immuno. 2005, 175: 6334-6343).  

This is a new ground of rejection necessitated by Applicant’s amendment filed 3/22/21.

US 2011/0293623 A1 discloses a method for producing antibodies (T cell receptor mimics or TCRm) against peptide/MHC complexes, including in a composition with an adjuvant, wherein an MHC/peptide monomer or any order multimer (such but not limited to a biotinylated/SA tetrameric form thereof and including further labeled with a fluorescent marker) is used in a composition as an immunogen and which further may comprise an adjuvant(s) to immunize a subject, including but limited to rabbits, mice, rats, hamsters, monkeys, baboons, humans, and transgenic nonhuman animals such a s transgenic mouse which are modified so as to produce fully human antibodies, and wherein the MHC may be MHC class I or MHC class II, and wherein the MHC class I may be a single chain trimer in which MHC heavy chain, 2m and peptide is incorporated as linked components (i.e., the peptide is indirectly covalently linked to the MHC complex).  US 2011/0293623 A1 discloses that the antibodies can be obtained directly from the animal after immunization or alternatively from immortalized B cells derived from the animal, such as hybridomas producing monoclonal antibodies (mAbs).  US 2011/0293623 A1 discloses that the desired antibodies recognize a three-dimensional presentation of the peptide in the binding groove of the MHC molecule, wherein the desired antibodies can differentiate the peptide/MHC complex from the MHC molecule alone, the peptide alone, and a complex of the same MHC and irrelevant peptide (i.e., a decoy peptide-MHC complex) and a screening assay to determine antibodies that conform to these characteristics.  US 2011/0293623 A1 discloses that these screening processes are also used to identify and characterize mAbs produced after hybridoma fusion.  US 2011/0293623 A1 discloses that once it is determined that the desired antibodies are being produced by cells of the host after immunization, cell sorting may be used to isolate desired B cells such as B memory cells, prior to hybridoma formation since B memory cells have immunoglobulin on their surface and this specificity may be utilized to identify and capture these cells.  US 2011/0293623 A1 further discloses that beads, including magnetic beads coated with peptide/HLA complex (with FITC or PE photosynthetic markers) can be utilized as well, including enrichment of cells capable of binding to multimeric specific peptide/MHC complex. US 2011/0293623 A1 also discloses that a step for isolating at least one of B cells expressing surface immunoglobulin, B memory cells, hybridoma cells and plasma cells producing the desired antibodies may be included in the method.  US 2011/0293623 A1 discloses that antibodies are tested to determine if they exhibit any cross reactivity with other MHC molecules, but that other methods of assaying for quality control are within the skill of a person of ordinary skill in the art and therefore are also within the scope of the art reference invention. US 2011/0293623 A1 discloses that antibodies that bind to any component such as the multimerization substrate (e.g., biotin, streptavidin) or immunogen stabilizer and the like should be excluded. (See entire reference, especially abstract, [0007], [0128], [0134], [0162], [0163], [0167]-[0173], [0175]-[0182], [0186], [0198], [0208] [0212], [0222], [0357]).  

Although US 2011/0293623 A1 does disclose screening and enriching (positive selection) the cells from a subject after immunization with peptide/MHC multimer of interest for memory B cells and those that bind to the peptide/MHC complex of interest, US 2011/0293623 A1 does not disclose wherein the method further comprises excluding cells that bind to a decoy peptide-MHC complex comprising the same MHC and a different peptide than used for immunization (instant base claim 1), nor wherein excluding cells that do not bind to the peptide/MHC complex comprises excluding cells that bind to the adjuvant (claim 18).  US 2011/0293623 A1 does not disclose wherein in the positive selection step using the relevant peptide-MHC complex on immunized cells, the peptide-MHC complex is a tetramer.

US 2011/0293623 A1 further discloses that a significant portion of antibodies raised against peptide-MHC tetramers are generated against the MHC as well as the SA (streptavidin) used to tetramerize the peptide-MHC complexes.  US 2011/0293623 A1 discloses that a significant component of antibody reactivity in most of the immunized mice that recognizes epitopes that are not specific to the peptide in the context of the HLA binding groove; rather, these antibodies probably recognize other epitopes common to properly folded HLA-A2 molecules independent of the peptide region or to epitopes that form as the immunogenic is processed, unfolded and denatured in the body.  US 2011/0293623 A1 discloses that appropriate measures must be taken to remove these non-peptide specific antibodies in order to obtain one that is specific for the peptide of interest in the context of the MHC of interest.  US 2011/0293623 A1 discloses that a small percentage of hybridoma clones produced actually made antibodies specific for the peptide-MHC complex of interest (e.g.,  27 candidates from 800 clones or about 3% ([0222]) or  7 candidates out of 1440 clones or about 0.5% [0208]), indicating that a very large number of hybridomas/ antibodies must be screened. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have excluded cells that bind to the biotin, streptavidin, PE and/or FITC markers comprised in the MHC/peptide multimer and to likewise have excluded cells that bind to an adjuvant.

One of ordinary skill in the art would have been motivated to do this in order to obtain cells that bind only to the specific peptide/MHC complex.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a peptide-MHC tetramer in the positive selection step.

One of ordinary skill in the art would have been motivated to do this in order to use a higher avidity peptide-MHC complex for increased binding capability.

US 2011/0293623 A1 does not disclose excluding cells that bind to the marker or the photosynthetic pigment (claim 9). US 2011/0293623 A1 does not disclose using magnetic beads that bind to a marker or a photosynthetic pigment (claim 10).

Alanio et al teach that antigen specific T cells may be enriched by staining them with HLA/peptide tetramers labeled with PE or other markers or photosynthetic pigments, enriching them by contacting the tetramer-bound cells with magnetic anti-PE microbeads from Miltenyi Biotec, and separating the bound cells by magnetic activated cell sorting separation.  In addition, cells were tested for viability.  Alanio et al teach that tetramer-associated magnetic enrichment increases detection of antigen-specific T cells by more than 100-fold (see entire reference, especially  abstract,  page 3719 at column 1 and the paragraph spanning columns 1-2, Fig. 1 legend, page 3720 at column at column 2 header lines 1-2). 

Scriba et al teach magnetic bead enrichment of antigen-specific CD4+ T cells using HLA class II/peptide complex tetramers labeled with PE followed by contact with anti-PE magnetic microbeads from MIlenyi Biotec and magnetic bead enrichment of the PE-conjugated tetramer positive cells.  Scriba et al teach that use of HLA class II tetramers is advantageously highly specific, rapid and sensitive.  Scriba et al teach that PE-labeled class I MHC HLA/peptide tetramers are useful in such methodology for enrichment and detection of antigen specific CD8+ T cells (see entire reference, especially materials and methods section at MHCII tetramers, paragraph spanning pages 6335-6336, page 6336 at column 1, first paragraph header and column 2 at the first paragraph header, page 6338 at column2 first paragraph header, paragraph spanning pages 6338-6339).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the anti-PE magnetic beads taught by Alanio et al or by Scriba et al to enrich the antigen-specific B cells comprising the cognate TCR-like antibody specificity, class I/peptide or class II/peptide, in the method taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to take reap the advantages taught by the secondary art references, e.g., speed, sensitivity, high specificity, lower background, and 100-fold enrichment. 

Applicant’s arguments (of record in the amendment and response filed 3/22/21 on pages 15-18) have been fully considered but are not persuasive.

Applicant argues that the primary art reference does not teach or suggest using a complex of MHC and an irrelevant peptide to screen the cells.  

However, the primary art reference US 2011/0293623 A1 does disclose that a significant portion of the antibodies raised against peptide-MHC tetramers are generated against the MHC as well as the SA (streptavidin) used to tetramerize the peptide-MHC complexes and against epitopes that are not specific to the peptide in the context of the HLA binding groove; rather, these antibodies probably recognize other epitopes common to properly folded HLA-A2 molecules independent of the peptide region or to epitopes that form as the immunogenic is processed, unfolded and denatured in the body. US 2011/0293623 A1 discloses that these specificities need to be eliminated.  Given these disclosures, the further disclosure that huge numbers of hybridoma clones and/or supernatents thereof, the supernatents need to be screened, and a very small percentage of the clones actually produce antibodies against the peptide-MHC complex of interest, and that the art reference also teaches a pre-hybridoma enrichment screening of immunized subject cells for cell surface or other markers (e.g., memory B cells) in tandem with isolation of immunized subject cells that bind to labeled beads comprising the peptide-MHC complex of interest, it would have been prima facie obvious to have included further exclusion steps at this front-end point in order to reduce the number of hybridomas produced and corresponding supernatents to be tested.

Applicant further argues that if a step to exclude cells that bind to a decoy peptide-MHC complex is included before the hybridomas are produced then all (100%) of the resulting hybridomas were found to produce antibodies specific to the peptide-MHC complex when screened.  Applicant argues that the selection steps in combination with the exclusion step (binding to the decoy peptide-MHC complex) results in an unexpectedly improved and effective method of selecting cells that produce antibodies that bind to a specific peptide-MHC complex.

However, this argument is not persuasive, as while the combination of positive and negative selection steps of the immunized subject cells is an improvement, Applicant does not indicate why this combination is unexpected; nor does Applicant indicate from where the 100% measurement derives nor is it in the form of a declaration under 37 CFR 1.132, as the instant specification only exemplifies using a decoy when screening hybridoma supernatents, rather than as an exclusion step in combination with positive selection steps with the immunized subject cells.  Even if these considerations were not so, the evidence would potentially not be commensurate in scope with the claims as the 100% measurement  is said to result from an exclusion step prior to hybridoma production, whereas Applicant believes that the claim language allows for the exclusion step may alternatively be applied after hybridoma production: 

With regard to Applicant’s comments on page 13 at the last paragraph of the amendment and response filed 3/22/21, Applicant states that the amendment to instant claim 1 [at line 6], i.e., “selecting for cells that bind to the p:MHC”, is meant to clarify that the exclusion of cell that binds to a decoy peptide-MHC may be part of an enrichment step performed before a hybridoma is formed or may be performed after a hybridoma is formed.  

13.  Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0293623 A1 (pub. Date 12/1/2011) in view of Alanio et al (Blood, 2010, 115(18): 3718-3725) and Scriba et al (J. Immuno. 2005, 175: 6334-6343) as applied to claims 1-4, 7-10, 12, 14-18, 21 and 24 above, and further in view of Tam et al (PNAS 1606050113, published online October 4, 2016, pages E6639-E6648).  

This is a new ground of rejection necessitated by Applicant’s amendment filed 3/22/21.

The combination of US 2011/0293623 A1 in view of Alanio et al and Scriba et al has been discussed above, hereafter referred to as “the combined references”.  

The combined references do not teach wherein the adjuvant used in the immunization method is MPLA, nor that the peptide-MHC complex of interest (the antigen) is administered using dose escalation.

Tam et al teach that antigen administered in a composition with MPLA adjuvant using dose escalation results in increased strength of immune response, leading to increased germinal center B cell expansion, plasma cell (that makes antibodies) generation and T helper cell numbers (see entire reference, especially first paragraph on page EE640, first paragraph of Results section, and abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used MPLA and dose escalation taught by Tam et al as the adjuvant and immunization protocol, respectively, in the method taught by the combined references.

One of ordinary skill in the art would have been motivated to do this in order to increase the number of B cells and plasma cells and Th for antibody production that is taught by Tam et al.  

14.  No claim is allowed.

15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644